UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2352



PATRICIA A. BANNERMAN,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-01-108-2)


Submitted:   November 19, 2003         Decided:     December 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia A. Bannerman, Appellant Pro Se.     Kelly Rixner Curry,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia A. Bannerman appeals the district court’s order

dismissing    her   Title   VII   action   in   which   she   alleged   gender

discrimination claims.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.         See Bannerman v. Potter, No. CA-01-108-2

(S.D.W. Va. Sept. 30, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and    argument     would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                      2